                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


DAVID ADAMS

      Plaintiff,

v.                                             Case No. 3:17-cv-736-J-32JBT

JERRY HOLLAND, as property
appraiser of Duval County, Florida
and THE CONSOLIDATED CITY
OF JACKSONVILLE,

      Defendants.



                                     ORDER

      On September 17, 2019, the Court granted summary judgment in favor

of Defendants Jerry Holland, as property appraiser of Duval County, Florida,

and The Consolidated City of Jacksonville and against Plaintiff David Adams.

(Doc. 36). The Clerk entered judgment the following day. (Doc. 37). This ADEA

case is now before the Court on Adams’s Amended Motion for Reconsideration

(Doc. 39), to which Defendants have responded (Doc. 40). On December 4, 2019,

the Court held a hearing on the motion for reconsideration, the record of which

is incorporated herein. (Doc. 42).

      The Court took the unusual step of conducting oral argument on the

motion for reconsideration because it wanted to be sure that its decision was
correct. As recognized in the Court’s summary judgment order (Doc. 36 at 19-

20), the circumstances which led to Adams’s termination from his position with

the City were unfortunate and not of Adams’s own making. But the Court

ultimately concluded:

            However, the issue before this Court is not whether
            Adams was treated fairly or whether some reasonable
            employment alternative could have been found. The
            only issue before the Court is whether Defendants
            discriminated against Adams based on his age, and
            there is no genuine issue of material fact that they did.

(Doc. 36 at 20).

      Upon reconsideration, and now with the benefit of oral argument, the

Court adheres to that view. It is undisputed that Adams’s layoff came about

because of Civil Service Rules which allowed another employee, Kurt Kraft, who

was older than Adams, to “bump” Adams out of his job. As a matter of law,

Adams’s layoff was not age discrimination.

      It is true that, subsequently, the City hired younger individuals into

positions that might have gone to Adams. But Adams never applied for those

positions. Thus, Adams does not have a “failure to hire” case because he was

not rejected for a job he applied for in lieu of a younger individual. While Adams

contends that the City should have affirmatively offered the new positions to

him without requiring him to apply, he cites no authority requiring it to do so.

Cf. Jameson v. Arrow Co., 75 F.3d 1528, 1532 (11th Cir. 1996) (“where a job for



                                        2
which the plaintiff is qualified, and for which the plaintiff applies, is available

at the time of termination, and the employer offers the job to an individual

outside the protected age group, an inference of intentional discrimination is

permissible”) (emphasis added).1

      Thus, the Court, upon reconsideration, adheres to its September 17, 2019

Order granting summary judgment. (Doc. 36).

      Accordingly, it is hereby

      ORDERED:

      Plaintiff David Adams’s Amended Motion for Reconsideration (Doc. 39) is

GRANTED to the extent the Court has reconsidered its decision. However,

upon reconsideration, the Court adheres to its Order granting summary

judgment (Doc. 36), and Judgment (Doc. 37).

      DONE AND ORDERED in Jacksonville, Florida the 9th day of

December, 2019.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge


      1   The Court has considered Adams’s argument that at least one of the City
officials involved with trying to help Adams find another Civil Service position was
also involved in hiring the younger individuals into appointed positions. But Adams
points to no legal duty of the City to tell Adams to apply for an appointed position, and
their failure to do so is not evidence of pretext. And, he cannot be a victim of age
discrimination concerning a position for which he did not apply.


                                           3
sej
Copies:

Counsel of record




                    4
